BELCHER, Judge.
The conviction is for driving while intoxicated; the punishment, 3 days in jail and a fine of $50.
It is undisputed that the appellant was driving an automobile upon a public highway at the time and place alleged.
State Highway Patrolman Jircik testified that he saw the appellant immediately after he had stopped his automobile, observed him walk and heard him talk, smelled the odor of alcohol on his breath, and expressed the opinion that he was then intoxicated.
The testimony of Sheriff Royal, who saw appellant at the jail shortly after he was arrested, corroborates that of the witness Jircik as to the intoxication of the appellant.
Appellant testifying in his own behalf stated that he drank three bottles of beer shortly before he was arrested, but denied that he was intoxicated.
The jury resolved the disputed issue of appellant’s intoxication against him, and we find the evidence sufficient to support its verdict.
Exception was reserved to the failure of the court to define intoxication in its charge. We have held such a charge unnecessary. 2 Texas Juris. Supp. p. 40, Sec. 36; 3 Branch, 2 Ed, p. 500, Sec. 1495; Eddins v. State, 155 Texas Cr. Rep. 202, 232 S.W. *5202d 676; Alvey v. State, 159 Texas Cr. Rep. 305, 263 S.W. 2d 774.
The judgment is affirmed.
Opinion approved by the Court.